            Case 4:20-cv-03732 Document 9 Filed on 11/05/20 in TXSD Page 1 of 1
                             UNITED STATES DISTRICT COURT               United States District Court
                                                                          Southern District of Texas
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                          ENTERED
                                                                                               November 05, 2020
                                                                            David
           CIVIL ACTION NUMBER 4:20-CV-3732 Eko Brands, LLC v. Solofill, LLC,     J. Bradley, Clerk
                                                                              et al.

                               AMENDED ORDER FOR CONFERENCE
                                             AND
                              DISCLOSURE OF INTERESTED PARTIES

      1.     Counsel shall appear for an initial pretrial and scheduling conference before

                            United States District Judge Vanessa D. Gilmore
                                 on FEBRUARY 19, 2021, at 1:30 p.m.
                                        Courtroom 9A, 9th Floor
                                     515 Rusk Ave., Houston, Texas

 2.    Counsel shall file with the clerk within fifteen days from receipt of this order a certificate listing all
       persons, associations of persons, firms, partnerships, corporations, affiliates, parent corporations, or
       other entities that are financially interested in the outcome of this litigation. If a group can be
       specified by a general description, individual listing is not necessary. Underline the name of each
       corporation whose securities are publicly traded. If new parties are added or if additional persons or
       entities that are financially interested in the outcome of the litigation are identified at any time during
       the pendency of this litigation, then each counsel shall promptly file an amended certificate with the
       clerk.

3.     Fed. R. Civ. P. 4(m) requires defendant(s) to be served within 90 days after the filing of the complaint.
       The failure of plaintiff(s) to file proof of service within 90 days after the filing of the complaint may
       result in dismissal of this action by the court on its own initiative.

4.     After the parties meet as required by Fed. R. Civ. P. Rule 26(f), counsel shall prepare and file not less
       than 10 days before the conference a joint report of meeting and joint discovery/case management plan
       containing the information required on the attached form.

 5.    The court will enter a scheduling order and may rule on any pending motions at the conference.

6.     Counsel who file or remove an action must serve a copy of this order with the summons and complaint
       or with the notice of removal.

 7.    Attendance by an attorney who has authority to bind the party is required at the conference.

 8.    Counsel shall discuss with their clients and each other whether alternative dispute resolution is
       appropriate and at the conference shall advise the court of the results of their discussions.

 9.    A person litigating pro se is bound by the requirements imposed upon counsel in this Order.

10.    Failure to comply with this order may result in sanctions, including dismissal of the action and
       assessment of fees and costs.


                                                                       By Order of the Court
